
	

114 HRES 330 IH: Expressing the sense of the House of Representatives that Members of Congress should support and promote the respectful and dignified disposal of worn and tattered American flags.
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 330
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2015
			Mr. Lipinski (for himself, Mr. Amodei, and Mr. Duncan of Tennessee) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives that Members of Congress should support and
			 promote the respectful and dignified disposal of worn and tattered
			 American flags.
	
	
 Whereas the American flag has represented the United States and American principles at home and abroad for over 200 years;
 Whereas the American flag is seen as a symbol of freedom and democracy at home and abroad; Whereas the United States Armed Forces have proudly raised the American flag in conflicts overseas for generations;
 Whereas the evolution of the American flag design is a window into United States history and government;
 Whereas President Woodrow Wilson proclaimed June 14, 1917, as a day for United States citizens to come together to celebrate Flag Day;
 Whereas in 1949, Congress officially designated June 14 as Flag Day, and in 1966 designated the week in which June 14 occurs as National Flag Week;
 Whereas every Flag Day, United States citizens are called upon to display American flags in and around their homes;
 Whereas the American flag accompanies the caskets of men and women in the United States Armed Forces who have given the ultimate sacrifice for their Nation;
 Whereas the American Legion, the Veterans of Foreign Wars, the Boy Scouts of America, and other organizations perform a public service by conducting dignified flag disposal services;
 Whereas in the city of Chicago, Illinois, a recent statute allows worn and tattered flags to be brought to police and fire stations for proper and respectful disposal;
 Whereas the United States Flag Code sets standards for proper etiquette in displaying, caring for, and repairing the American flag; and
 Whereas the United States Flag Code also states that worn or tattered American flags, should be destroyed in a dignified manner, preferably by burning: Now, therefore, be it  That it is the sense of the House of Representatives that—
 (1)elected Members of Congress should work to promote public awareness of the importance of proper flag etiquette, including the proper disposal of worn and tattered American flags;
 (2)elected Members of Congress should work to aid the respectful and dignified disposal of worn and tattered American flags in their districts and among their constituents, and should cooperate with the American Legion, the Veterans of Foreign Wars, the Boy Scouts of America, and other such organizations in their efforts;
 (3)the American Legion, the Veterans of Foreign Wars, the Boy Scouts of America, and other organizations that conduct respectful ceremonies disposing of worn and tattered American flags should be commended for the public service they perform for all United States citizens; and
 (4)the city of Chicago, Illinois, should be commended for its policies regarding flag disposal, making it easy and convenient for its citizens to properly dispose of their tattered and worn American flags.
			
